Case: 20-20027     Document: 00515740910         Page: 1     Date Filed: 02/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 10, 2021
                                  No. 20-20027
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Fan Gu,

                                                           Plaintiff—Appellant,

                                       versus

   Invista S.A.R.L.,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:19-CV-562


   Before Stewart, Graves, and Higginson, Circuit Judges.
   Per Curiam:*
          Fan Gu filed a notice of appeal seeking to challenge 14 rulings by the
   district court, including its judgment dismissing Gu’s claim under the Age
   Discrimination in Employment Act of 1967 (ADEA); its order granting, in
   part, Invista’s postjudgment motion for sanctions; and its order denying


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20027      Document: 00515740910          Page: 2    Date Filed: 02/10/2021




                                    No. 20-20027


   Gu’s postjudgment motion for leave to file a motion to reconsider the court’s
   dismissal of his ADEA claim in light of newly discovered evidence. In
   connection with his appeal, Gu moves for leave to proceed in forma pauperis
   (IFP).
            The district court did not abuse its discretion by denying Gu IFP
   status. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). The question
   of his financial eligibility notwithstanding, Gu’s notice of appeal was
   untimely to preserve review of 13 of the 14 rulings he seeks to challenge,
   including the dismissal of his ADEA claim and the district court’s sanctions
   order. Consequently, we have no jurisdiction to consider Gu’s challenges to
   those rulings. See Hamer v. Neighborhood Hous. Servs. of Chicago, 138 S. Ct.
   13, 16 (2017); Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987); 28 U.S.C.
   § 2107(a); FED. R. APP. P. 4(a)(1)(A). Although Gu timely appealed the
   district court’s denial of leave to file a motion to reconsider the dismissal of
   his ADEA claim, he fails to identify any error in the district court’s ruling.
   See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
   Cir. 1987). Because Gu’s entire appeal lacks an arguable legal basis for
   granting relief, we DENY leave to proceed IFP and DISMISS the appeal
   as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997);
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.




                                          2